Citation Nr: 1429703	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  13-03 437A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for hypertension.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to October 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which continued the current 10 percent rating for hypertension.

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) reveals documents that are duplicative of the evidence contained in the paper file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This matter must be remanded to afford the Veteran a new examination to assess the current nature and severity of his service-connected hypertension, particularly in light of new medical evidence that is pertinent to his disability since the last VA examination in March 2011.  Specifically, the Veteran avers that his hypertension has been affected by his new diagnosis of congestive heart failure.  See December 2012 private treatment record.

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain and associate with the claims file any relevant outstanding medical records referable to the treatment of the Veteran's hypertension.  

2. The Veteran should then be afforded an examination to ascertain the current severity and manifestations of his service-connected hypertension.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, particularly the more recent private treatment records relevant to the Veteran's heart condition (to include congestive heart failure). 

The claims file and a copy of this Remand must be made available to the.  A complete rationale must be stated for any opinion provided.

3. When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

